UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2042



TAWANA S. ALLEN,

                                               Plaintiff - Appellant,

          versus


IVEYS, a corporation,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-309-1)


Submitted:   December 16, 2004            Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana S. Allen, Appellant Pro Se.      John Doughty Cole, Sr.,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tawana   S.   Allen    appeals    the   district    court’s   order

dismissing her civil complaint.         We have reviewed the record and

find no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.        See Allen v. Iveys, No. CA-04-309-1

(M.D.N.C. Aug. 16, 2004).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -